DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0159885 (Kameya hereinafter) in view of US 2005/0201873 (Ogawa hereinafter).
Regarding claim 1, Kameya teaches an internal gear pump (Figure 1 and ¶ 1) that discloses a gerotor (Figure 3 shows the inner ring 1 and outer ring 2) rotatable about an axis of rotation (Longitudinal axis along 53); a support base (Base 6) for the gerotor; a cover (Cover 3) joined to the base (Figure 1); a feed duct (Figure 3, duct 7) and a delivery duct (Figure 3, duct 9); and electronic components of a control unit (Controller made of board 31 and components 32); wherein the feed duct (7) and the delivery duct (9) are at least partly formed in the cover (Shown in Figure 1) and each comprise an axial portion (Immediate portions leading from the 
Kameya is silent with respect to the control unit fastened to an outer side of the cover; wherein the outer surface of the cover comprises an inset portion; and wherein at least one portion of the radial sections portions of the feed duct and of the delivery duct is configured so as to project externally from the inset portion of the outer surface of the cover and form projecting support portions for the electronic components of the control unit.
However, Ogawa teaches compressor that discloses a control unit on the fluid inlet side of the compressor (Figure 1, control circuit 101). The teachings of Ogawa would allow for the controller of Kameya to be changed to be above the inlet and outlet ducts such that the control unit fastened to an outer side of the cover (Changed the location of the controller in Kameya per Ogawa); wherein the outer surface of the cover comprises an inset portion (Inset portion being the cavity of Ogawa for the controller 101); and wherein at least one portion of the radial sections portions of the feed duct and of the delivery duct is configured so as to project externally from the inset portion of the outer surface of the cover and form projecting support portions for the electronic components of the control unit (The inlet/outlet ducts in Kameya are accounted for in inlet 61 and outlet 62 of Ogawa are surrounded by structure acting as supports for controller 101 in Figure 1 such that the radial portions of Kameya would also act as supports for the controller when placed atop the ducts 7/9 of Kameya).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of Kameya’s controller with the location of Ogawa to further increase the cooling effect the fluid will have on the controller per ¶ 37 of Ogawa. 
Regarding claim 3, Kameya’s modified teachings are described above in claim 1 where the combination of Kameya and Ogawa would further disclose a section of the feed duct and the delivery duct projects externally at least partly from the inset portion of the outer surface of the cover (Resultant combination would show that at least a portion of the feed and discharge ducts of Kameya would extend external to the inset portion, particularly in the radial direction).
Regarding claim 4, Kameya’s modified teachings are described above in claim 1 where the combination of Kameya and Ogawa would further discloses the projecting portions have a dome-like section (Ogawa shows what are broadly interpreted as dome-like projections which are generally maintained in the combination). 
Regarding claim 5, Kameya’s modified teachings are described above in claim 4 where the combination of Kameya and Ogawa would further discloses a roof portion of the dome-like sections of the projecting portions is flat (Top portions of the dome-like enclosures of 61/62 of Ogawa are also flat).
Claims 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0159885 (Kameya) in view of US 2005/0201873 (Ogawa) and further in view of US 2012/0308414 (Goto hereinafter).
Regarding claim 2, Kameya’s modified teachings are described above in claim 1 but are silent with respect to a section of the feed duct and the delivery duct is flush with the inset portion of the outer surface of the cover.
However, Goto teaches a compressor that discloses a cap covering the controller and inset portion (Figure 1, Cap 113 covering the internal area for controller 101). The Goto reference is being used to show that the adjustment of the cap height applied to the inset portion to cover the controller will dictate the height of the inset in such a manner that a mere 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative side of the inset and cap such that the inset and inlet/outlet ducts are flush, since it has been held that such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being with the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 6, Kameya’s modified teachings are described above in claim 1 where Ogawa further discloses the outer surface of the cover comprises a raised perimeter edge (Raised edge surrounding the controller 101 in Figure 1 of Ogawa)
Kameya, per Ogawa, is silent with respect to the projecting portions being flush with the raised perimetral edge.
However, Goto teaches a compressor that discloses a cap covering the controller and cover housing the controller (Figure 1, Cap 113 covering the internal area for controller 101). The Goto reference is being used to show that the adjustment of the cap height applied to cover the controller will dictate the height of the cover’s perimeter edge in such a manner that a mere change of size to make the height of the inset of the perimeter edge of cover flush with the feed and delivery ducts would be a matter of design choice. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the relative side of the inset and cap such that the perimeter edge and inlet/outlet ducts are flush, since it has been held that such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being with the level of ordinary skill in the art. In re Rose
Regarding claim 7, Kameya’s modified teachings are described above in claim 1 where the combination of Kameya and Ogawa are silent with respect to at least one projection with respect to the outer surface of the cover.
However, Goto teaches a compressor that discloses in Figure 7 at least one projection (213/214) from the equivalent outer surface of the cover (Outer cover 122).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer cover of Kameya and Ogawa with the projections of Goto to further increase the thermal cooling on the controller.
Regarding claim 8, Kameya’s modified teachings are described above in claim 7 where the combination of Kameya, Ogawa, and Goto would further disclose the projection projects from the outer surface of the cover by a height less than that of the projecting portions (The projections 213/214 of Goto when applied to the outer cover of Kameya and Ogawa would be at least half the height due to the special constraints). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the size the projections of Goto, since it has been held that such a modification would have involved a mere change in size of a component. A change in size is generally recognized as being with the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955)
Regarding claim 9, , Kameya’s modified teachings are described above in claim 7 where the combination of Kameya, Ogawa, and Goto would further disclose the projection is flush with the projecting portions (Figure 7 of Goto shows at least a portion of projection being flush with a mount for a component of controller which is equivalent to the matching component in Ogawa therefore, the projecting portion and the projection will share a flush wall).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0112174 (Krauss hereinafter) in view of US 2008/0159885 (Kameya) and further in view of US 2005/0201873 (Ogawa).
Regarding claim 10, Krauss teaches a fuel deliver pump for an internal combustion engine (¶ 1) that discloses a tank (12), an internal combustion engine (Engine ¶ 21), a pump assembly featuring a high pressure pump (16 per ¶ 20) and low pressure pump (Pump 10 per ¶ 32 and 34 detail various low pressure pumps such as a gear pump).
Krauss is silent with respect to the low pressure pump being the pump of claim 1.
However, Kameya per Ogawa teaches the pump of Claim 1 (Please refer back to claim 1 for a detailed rejection).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469)295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746